Citation Nr: 0910193	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-03 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1980.  He is in receipt of the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the claim.  

The Veteran and his brother presented testimony at a personal 
hearing before the undersigned Veterans' Law Judge in March 
2006.  A transcript of the hearing is of record.  

The Board notes that additional evidence was associated with 
the claims folder subsequent to the issuance of the September 
2005 supplemental statement of the case and the March 2006 
Board hearing.  This evidence was not accompanied by a waiver 
of consideration by the Agency of Original Jurisdiction 
(AOJ).  As the decision below grants service connection for 
type II diabetes mellitus, however, there is no need to 
remand the Veteran's claim for consideration of this 
additional evidence by the AOJ.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran, who has been diagnosed with type II diabetes 
mellitus, had onshore service in the Republic of Vietnam 
during the Vietnam era and is presumed to have been exposed 
to herbicides.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes 
mellitus, claimed as due to herbicide exposure, have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  Service 
connection may be presumed for type II diabetes mellitus 
manifested to a compensable degree (10 percent) within a one 
year after discharge from service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

A presumption of service connection exists if a Veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents, to include type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Notwithstanding the 
regulations governing presumptive service connection based on 
herbicide exposure, a Veteran may also establish service 
connection with proof of actual direct causation.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran claims that he developed type II diabetes 
mellitus as a result of herbicide exposure while stationed in 
Vietnam.  He has consistently reported being "in-country" 
in the Republic of Vietnam on several occasions while serving 
on board the U.S.S. Blue Ridge.  The Veteran does not assert 
that the ship made any port calls during its deployment in 
Southeast Asia, but rather, he contends that he went onshore 
while the ship was anchored in DaNang Harbor.  In pertinent 
part, the Veteran reports that between April 7, 1972 and June 
5, 1972, the U.S.S. Blue Ridge participated in many exercises 
and operations with several amphibious fleets.  He asserts 
that he volunteered on two occasions to carry documents 
between the ship and shore support commanders by helicopter.  
The Veteran indicates that this duty was never documented, 
and reports that he did not need orders because he was not 
spending an extended time away from ship and because these 
trips did not involve a change of command or assignment.  The 
Veteran also reports going ashore in Quan Tri Province to 
land troops on the beach and help remove wounded to the 
landing craft for transport back to ship.  He also indicates 
that he participated in Seat Extraction Operations, which 
involved picking up personnel from the beach and returning 
them to ship.  See October 1984 VA Form 21-4138; February 
1985 VA Form 9; May 1985 transcript; January 1992 transcript; 
statement in support of claim dated June 2001; August 2003 
notice of disagreement; February 2004 VA Form 9 with 
statement; March 2006 transcript.  

The Veteran's brother testified that he was onboard the 
U.S.S. Blue Ridge at the same time as the Veteran and that he 
witnessed the Veteran board a helicopter bound for DaNang on 
two occasions.  See March 2006 hearing transcript; see also 
December 2003 statement in support of claim.  

The Board finds the Veteran's statements regarding onshore 
travel to the Republic of Vietnam to be credible, 
particularly since some of his statements were made in the 
1980s, long before he claimed service connection for 
diabetes.  His statements are further corroborated by the 
Command History of the U.S.S. Blue Ridge that is of record, 
which reveals that the ship served as flagship for CTF 76 and 
CTG 79.1 and operated with the Amphibious Ready Group of 
Amphibious Squadrons FIVE and SEVEN, as well as command and 
control center during several operations in the Song Thanh 
and Lam Son series.  Based on the foregoing, the Board finds 
that the Veteran had service in the Republic of Vietnam 
during the Vietnam era, and is presumed to have been exposed 
to herbicides at that time.  38 C.F.R. § 3.307(a)(6)(iii) 
(2008).  

The medical evidence of record clearly establishes that the 
Veteran has been diagnosed with type II diabetes mellitus.  
As the Board has determined that it is presumed he was 
exposed to herbicides as a result of his onshore service in 
the Republic of Vietnam during the Vietnam era, and the 
Veteran has been diagnosed with type II diabetes mellitus, he 
is entitled to service connection for type II diabetes 
mellitus on a presumptive basis under 38 C.F.R. § 3.309(e).  
The Board, therefore, grants the claim of entitlement to 
service connection for type II diabetes mellitus.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.  


ORDER

Service connection for type II diabetes mellitus, claimed as 
due to herbicide exposure, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


